EXHIBIT 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made as of
September 30, 2015 (“Amendment Effective Date”), by and between ARE-SEATTLE NO.
16, LLC, a Delaware limited liability company (“Landlord”), and JUNO
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
April 6, 2015, as amended by that certain First Amendment to Lease Agreement
dated as of May 21, 2015 (the “First Amendment”) (as amended, the “Lease”).
Pursuant to the Lease, Tenant shall lease certain premises containing
approximately 90,423 rentable square feet of the Building, consisting of (i) the
9th floor containing approximately 23,586 rentable square feet, (ii) the 10th
floor containing approximately 23,586 rentable square feet, (iii) the 11th floor
containing approximately 23,586 rentable square feet, and (iv) the 12th floor
containing approximately 19,665 rentable square feet (collectively, the
“Premises”) in that certain to be constructed building located at 400 Dexter
Avenue North, Seattle, Washington. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B. Landlord and Tenant desire to amend the Lease to, among other things,
(i) increase the Initial Premises to include the 6th floor containing
approximately 23,558 rentable square feet, the 7th floor containing
approximately 23,726 rentable square feet and the 8th floor of the Building
containing approximately 23,726 rentable square feet, all as more particularly
shown on Exhibit A attached hereto, and (ii) amend the floors constituting the
Fixed Expansion Premises and reflect the order in which Tenant shall be required
to lease the Expansion Floors in the Fixed Expansion Premises.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Initial Premises. Notwithstanding anything to the contrary contained in the
Lease, the “Initial Premises” shall mean approximately 161,433 rentable square
feet of the Building, consisting of (i) the 6th floor containing approximately
23,558 rentable square feet, (ii) the 7th floor containing approximately 23,726
rentable square feet, (iii) the 8th floor containing approximately 23,726
rentable square feet (iv) the 9th floor containing approximately 23,586 rentable
square feet, (v) the 10th floor containing approximately 23,586 rentable square
feet, (vi) the 11th floor containing approximately 23,586 rentable square feet,
and (vii) the 12th floor containing approximately 19,665 rentable square feet,
and all of the same together shall constitute the Premises. The Premises are
more particularly shown on Exhibit A attached hereto. The Rentable Area of the
Premises and the Building shall be determined prior to the Rent Commencement
Date as provided for in Section 5 of the Lease. The first three paragraphs of
Lease Section 2(a) are hereby deleted.

 

2. Target Delivery Date.

a. Target Delivery Date. The defined term “Target Delivery Date” on the first
page of the Lease is hereby deleted and replaced with the following:

“Target Delivery Date: September 7, 2016”

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

1



--------------------------------------------------------------------------------

b. Termination Rights Relating to Construction. Section 2(b) of the Lease is
hereby deleted in its entirety and replaced with the following:

“(b) Termination Rights Relating to Construction. If (A) Landlord has not been
issued a building permit (“Building Permit”) for the construction of the
Building Shell by February 25, 2016 (as such date may be extended for Tenant
Delays and Force Majeure), (B) Landlord does not break ground on construction of
the foundation of the Building Shell by November 12, 2015 (as such date may be
extended for Tenant Delays and Force Majeure), (C) the topping-off of the
concrete of the Building as reasonably determined by the Contractor (as defined
in the Work Letter) has not occurred by September 22, 2016 (as such date may be
extended for Tenant Delays and Force Majeure) or (D) the Delivery Date has not
occurred by September 7, 2016 (as such date may be extended for Tenant Delays
and Force Majeure) (each date set forth in subsections (A), (B), (C) and
(D) above being a “Milestone Date”), then Tenant shall have the right, as its
sole and exclusive remedy at law and in equity), to deliver a written notice to
Landlord (“Milestone Failure Termination Notice”) electing to terminate this
Lease effective on the date that is (i) 90 days after Landlord’s receipt of such
notice if it relates to either of the milestones referred to in clauses (A) and
(B), and (ii) 120 days after Landlord’s receipt of such notice if it relates to
either of the milestones referred to in clauses (C) and (D). Such Milestone
Failure Termination Notice must be delivered by Tenant, if at all, no later than
10 business days after the failure of the applicable Milestone Date to be
achieved. Notwithstanding the foregoing, if Landlord achieves the Milestone Date
that is the subject of the Milestone Failure Termination Notice delivered by
Tenant within the 90-day and/or 120-day period, as applicable, following
Landlord’s receipt of Tenant’s Milestone Failure Termination Notice, then such
Milestone Failure Termination Notice shall be of no further force and effect.
Notwithstanding the foregoing, if Landlord fails to achieve any milestone set
forth in clauses (B), (C) or (D) within 120 days of the applicable Milestone
Date (as the same may be extended for Tenant Delays and Force Majeure, the
“Outside Date”), Tenant may deliver written notice electing to terminate this
Lease effective on the date of Landlord’s receipt of such notice; provided,
however, that Tenant delivers such written termination notice to Landlord no
later than 5 business days after the Outside Date. Tenant’s election to
terminate this Lease shall be its sole and exclusive remedy at law and in
equity, excluding however the payment of Holdover Premium and Substitution Lease
Costs accrued as of the date of the termination of this Lease. Upon any
termination of this Lease as provided in this Section 2(b), Landlord shall
return the Security Deposit and prepaid Rent to Tenant and neither party shall
have any further rights or obligations hereunder except for accrued Holdover
Premium and Substitution Lease Costs and those obligations that expressly
survive the termination of this Lease. Notwithstanding the foregoing and for the
avoidance of any doubt, Tenant shall have no right to terminate this Lease
pursuant to this Section 2(b) after the Rent Commencement Date.”

As of the date of this Second Amendment, the reference to “February 1, 2017”,
contained in the sixth paragraph of Section 2(a) of the Lease is hereby deleted
and replaced with “March 8, 2017”.

 

3. Base Rent.

a. Base Rent. The defined term “Base Rent” on the first page of the Lease is
hereby deleted and replaced with the following:

“Base Rent: $47.00 per rentable square foot of the Premises per annum, as
adjusted pursuant to Section 4 of the Lease.”

b. Shell & Core Enhancement Rent. As consideration for Landlord’s agreement to
perform the Shell & Core Enhancements (as defined in Section 8(d) below),
commencing on the Rent Commencement Date and continuing thereafter on the first
day of each month during the Term for a maximum of 144 months, Tenant shall pay
to Landlord, as Additional Rent, an amount

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

2



--------------------------------------------------------------------------------

equal to $2.75 per rentable square foot of the Initial Premises per year (the
“Shell & Core Enhancement Rent”); provided, however, that if the Base Term is
not extended, Tenant shall cease paying Shell & Core Enhancement Rent to
Landlord upon the expiration of the Base Term. The Shell & Core Enhancement Rent
shall not be subject to adjustment.

 

4. Security Deposit. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall not be required to deliver an additional Security Deposit in
connection with the addition of the 6th, 7th and 8th floors to the Initial
Premises.

 

5. Tax Deferral. Paragraphs 3 and 4 of Section 9 of the Lease are hereby deleted
in their entirety and are null and void and of no further force or effect.

 

6. Right to Expand. Section 3 of the First Amendment is hereby deleted in its
entirety and replaced with the following:

“The first paragraph of Section 39 of the Lease along with Section 39(a),
(b) and (c) of the Lease are all hereby deleted in their entirety and replaced
with the following:

“39. Rights to Expand. Subject to the provisions of this Section 39, Tenant
shall have certain rights to expand the Premises to include the Fixed Expansion
Premises. The 3rd floor containing approximately 14,630 rentable square feet
(which rentable square footage is an initial estimate due to the fact that the
mechanical rooms to be located on the 3rd floor of the Building have not, as of
the date of the Second Amendment, been designed), the 4th floor containing
approximately 29,572 rentable square feet, and the 5th floor containing
approximately 22,920 rentable square feet are collectively referred to herein as
the “Fixed Expansion Premises”, and each is individually referred to herein as
an “Expansion Floor”. Tenant shall be required to expand the Premises pursuant
to Section 39(a), (b) and (c) in the order of the floor most contiguous to the
least contiguous vis-a-vis the Initial Premises (i.e., expansion in the order of
first the 5th floor, then the 4th floor and finally the 3rd floor).

        (a) Initial Fixed Expansion Option. Subject to the terms of this
Section 39, Tenant shall have the right (the “Initial Expansion Right”), but not
the obligation to expand the Premises for Tenant’s own use (which shall mean
that Tenant or the resulting Tenant entity following a Permitted Assignment
shall be the initial occupant) to include one, two or three of the Expansion
Floors. For the avoidance of any doubt, in no event may Tenant elect to exercise
its Initial Expansion Right for any partial floor(s). If Tenant elects to
exercise its Initial Expansion Right with respect to 1 or more full Expansion
Floors of the Fixed Expansion Premises, Tenant shall deliver written notice (an
“Initial Expansion Election Notice”) to Landlord on or before the date that is
12 months after the Commencement Date (“Initial Option Expiration Date”)
identifying the number of floors of the Fixed Expansion Premises with respect to
which Tenant elects to exercise its Initial Expansion Right (“Identified Initial
Expansion Premises”). For the avoidance of any doubt, (i) if Tenant elects to
lease only 1 Expansion Floor pursuant to the Initial Expansion Right, then such
Expansion Floor shall be the 5th floor, and (ii) if Tenant elects to lease only
2 Expansion Floors pursuant to the Initial Expansion Right, then such Expansion
Floors shall be the 5th floor and the 4th floor. If Tenant elects not to
exercise the Initial Expansion Right, the 3rd floor shall be released from the
Fixed Expansion Premises and Tenant shall have no further right to lease the 3rd
floor pursuant to the provisions of Section 39(a), (b) and/or (c). If Tenant
timely delivers an Initial Expansion Election Notice to Landlord, Tenant shall
lease the Identified Initial Expansion Premises on the same terms and conditions
pursuant to which Tenant is leasing the Initial Premises, except as otherwise
provided in this Section 39(a).

        If Tenant timely exercises its Initial Expansion Right with respect to
one or more Expansion Floors of the Fixed Expansion Premises, Landlord shall
Deliver the Identified Initial Expansion Premises to Tenant by the later of
(i) the Initial Premises Delivery Date or (ii) 10 days

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

3



--------------------------------------------------------------------------------

after Landlord’s receipt of Tenant’s Initial Expansion Election Notice, with the
Building Shell for the Identified Initial Expansion Premises in Tenant
Improvement Work Readiness Condition so that Tenant may commence construction of
tenant improvements in the Identified Initial Expansion Premises. The “Initial
Option Premises Commencement Date” shall be the date that is the later of
(i) the earlier of (a) Landlord’s substantial completion of Landlord’s Work with
regard to the Identified Initial Expansion Premises and (b) the date that
Landlord’s Work with regard to the Identified Initial Expansion Premises could
have been substantially completed but for Tenant Delays and (ii) the earlier of
(x) the date that is 6 months after Landlord Delivers the Identified Initial
Expansion Premises to Tenant in the Tenant Readiness Condition, and (y) the
Substantial Completion of the tenant improvements in the Identified Initial
Expansion Premises. On the Initial Option Premises Commencement Date, the
Premises shall be expanded to include the Identified Initial Expansion Premises
and Tenant shall commence paying Base Rent with respect to the Identified
Initial Expansion Premises on a per rentable square foot basis at a rate equal
to the then-current Base Rent per rentable square foot being paid with respect
to the Initial Premises, as adjusted pursuant to Section 4, plus $1.00 per
rentable square foot (for example, if the then-current Base Rent per rentable
square foot being paid with respect to the Initial Premises is equal to $48.18,
then the Base Rent per rentable square foot payable with respect to the
Identified Initial Expansion Premises shall be equal to $49.18). If the Initial
Premises Base Rent has not commenced on the Initial Option Premises Commencement
Date, then Base Rent for the Identified Initial Option Premises Commencement
Date shall abate until the date that Base Rent is payable with regard to the
Initial Premises. If the Initial Option Premises Commencement Date occurs after
Base Rent has commenced for the Initial Premises, then Tenant shall not be
entitled to any Rent abatement for the Initial Option Premises. Furthermore, in
the event that Tenant exercises the Initial Expansion Right: (i) the Base Rent
payable with respect to the Identified Initial Expansion Premises shall be
adjusted on each Adjustment Date by the Rent Adjustment Percentage,
(ii) commencing on the Initial Option Premises Commencement Date, the definition
of “Tenant’s Share of Operating Expenses” shall be proportionately increased to
include the Identified Initial Expansion Space and Tenant shall commence paying
Tenant’s Share of Operating Expenses with respect to the Identified Initial
Expansion Premises,.(iii) with respect to each parking space allocated to Tenant
pursuant to Section 10 of the Lease in connection with the Identified Initial
Expansion Premises, commencing on the Initial Option Premises Commencement Date,
Tenant shall pay Parking Charges equal to the then-current market rate for
parking spaces in similar parking garages serving Class A laboratory/office
buildings in the South Lake Union area of Seattle, as reasonably determined by
Landlord, which Parking Charges shall be subject to increases pursuant to
Section 10 of the Lease, and (iv) Tenant shall be entitled to a tenant
improvement allowance for tenant improvements in the Identified Initial
Expansion Premises in the amount of $145.00 per rentable square foot of the
Identified Initial Expansion Premises and the tenant improvements shall be
designed and constructed (and the funds for the same disbursed) on substantially
similar terms as the Work Letter. Finally, if the Initial Option Premises
Commencement Date shall occur on the Initial Premises Commencement Date, then
Landlord shall make each of the credits described herein at Section 8(a) and
(b) available to Tenant with regard to the Identified Initial Expansion Premises
in consideration for Tenant’s performance of the work associated with said
credits, and Exhibit B-1 shall be deemed amended accordingly. The parties shall
execute an amendment to this Lease documenting Tenant’s leasing of the
Identified Initial Expansion Premises on the terms set forth herein promptly
after Tenant delivers to Landlord the Initial Expansion Election Notice.

        (b) Second Fixed Expansion Option. Subject to the terms of this
Section 39, Tenant shall have the right (the “Second Expansion Right”), but not
the obligation, to expand the Premises for Tenant’s own use (which shall mean
that Tenant or the resulting Tenant entity following a Permitted Assignment
shall be the initial occupant) to include (v) the 5th floor if Tenant did not
elect to exercise its Initial Expansion Right, (w) the 5th floor and the 4th
floor if Tenant did not elect to exercise its Initial Expansion Right with
respect to the 5th floor, (x) the 4th floor if Tenant elected to exercise its
Initial Expansion Right for the 5th floor, (y) the 4th floor and the 3rd floor
if Tenant elected to exercise its Initial Expansion Right with respect to the
5th floor, or

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

4



--------------------------------------------------------------------------------

(z) the 3rd floor if Tenant elected to exercise its Initial Expansion Right with
respect to the 5th floor and the 4th floor. For the avoidance of any doubt, in
no event may Tenant elect to exercise its Second Expansion Right for any partial
floor(s). If Tenant elects to exercise its Second Expansion Right for the
Expansion Floor(s) described in the first sentence of this Section 39(b), Tenant
shall deliver written notice (an “Second Expansion Election Notice”) to Landlord
on or before the date that is 24 months after the Commencement Date (“Second
Option Expiration Date”) exercising its Second Expansion Right and identifying
whether Tenant is electing option (v), (w), (x), (y) or (z) as the floor(s) to
be leased pursuant to Tenant’s Second Expansion Right (as applicable, the
“Identified Second Expansion Premises”). If Tenant elects not to exercise the
Second Expansion Right and Tenant did not elect to lease the 5th floor and 4th
floor as part of the Initial Expansion Right, the 4th floor shall be released
from the Fixed Expansion Premises and Tenant shall have no further right to
lease the 4th floor pursuant to the provisions of Section 39(a), (b) and/or (c).
If Tenant timely delivers a Second Expansion Election Notice, Tenant shall lease
the Identified Second Expansion Premises on the same terms and conditions
pursuant to which Tenant is leasing the Initial Premises, except as otherwise
provided in this Section 39(b).

        If Tenant timely exercises its Second Expansion Right with respect to
one or both remaining floors of the Fixed Expansion Premises, (i) Landlord shall
Deliver the Identified Second Expansion Premises to Tenant within 10 days after
Landlord’s receipt of Tenant’s Second Expansion Election Notice with the
Building Shell for the Identified Second Expansion Premises in Tenant
Improvement Work Readiness Condition so that Tenant may commence construction of
the tenant improvements in the Identified Second Expansion Premises but
notwithstanding the foregoing in no event shall Landlord be obligated to so
Deliver the Identified Second Expansion Premises to Tenant prior to the date
that Landlord Delivers the Initial Premises to Tenant, (ii) Landlord shall,
subject to Tenant Delays and Force Majeure, diligently complete Landlord’s Work
to achieve Shell Substantial Completion with regard to the Identified Second
Option Premises prior to the Second Option Premises Commencement Date, and
(iii) commencing on the earlier of (x) the date that is 6 months after Landlord
Delivers the Identified Second Expansion Premises to Tenant pursuant to
subsection (i), and (y) the Substantial Completion of the tenant improvements in
the Identified Second Expansion Premises (as applicable, the “Second Option
Premises Commencement Date”), the Premises shall be expanded to include the
Identified Second Expansion Premises and Tenant shall commence paying Base Rent
with respect to the Identified Second Expansion Premises on a per rentable
square foot basis at a rate equal to the then-current Base Rent per rentable
square foot being paid with respect to the Initial Premises, as adjusted
pursuant to Section 4, plus $1.00 per rentable square foot (for example, if the
then-current Base Rent per rentable square foot being paid with respect to the
Initial Premises is equal to $49.38, then the Base Rent per rentable square foot
payable with respect to the Identified Second Expansion Premises shall be equal
to $50.38), (iii) the Base Rent payable with respect to the Identified Second
Expansion Premises shall be adjusted on each Adjustment Date by the Rent
Adjustment Percentage, (iv) Tenant shall not be entitled to any abatement of
Base Rent with respect to the Identified Second Expansion Premises,
(v) commencing on the Second Option Premises Commencement Date, the definition
of “Tenant’s Share of Operating Expenses” shall be proportionately increased to
include the Identified Second Expansion Space Tenant and Tenant shall commence
paying Tenant’s Share of Operating Expenses with respect to the Identified
Second Expansion Premises, (vi) with respect to each parking space allocated to
Tenant pursuant to Section 10 of the Lease in connection with the Identified
Second Expansion Premises, commencing on the Second Option Premises Commencement
Date, Tenant shall pay Parking Charges equal to the then-current market rate for
parking spaces in similar parking garages serving Class A laboratory/office
buildings in the South Lake Union area of Seattle, as reasonably determined by
Landlord, which Parking Charges shall be subject to increases pursuant to
Section 10 of the Lease, and (vii) Tenant shall be entitled to a tenant
improvement allowance for tenant improvements in the Identified Second Expansion
Premises in the amount of $145.00 per rentable square foot of the Identified
Second Expansion Premises, and the tenant improvements shall be designed and
constructed (and the funds for the same disbursed) on substantially similar
terms as the Work Letter. Finally, if Tenant elects to exercise its Second

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

5



--------------------------------------------------------------------------------

Expansion Right, then Landlord shall make each of the credits described herein
at Section 8(a) and (b) available to Tenant with regard to the Identified Second
Expansion Premises in consideration for Tenant’s performance of the work
associated with said credits, and Exhibit B-1 shall be deemed amended
accordingly. The parties shall execute an amendment to this Lease documenting
Tenant’s leasing of the Identified Second Expansion Premises on the terms set
forth herein promptly after Tenant delivers to Landlord the Second Expansion
Election Notice.

        (c) Third Fixed Expansion Option. Subject to the terms of this
Section 39, Tenant shall have the right (the “Third Expansion Right”), but not
the obligation to expand the Premises for Tenant’s own use (which shall mean
that Tenant or the resulting Tenant entity following a Permitted Assignment
shall be the initial occupant) to include (as applicable, the “Third Expansion
Premises”) (y) the 5th floor if Tenant did not lease the 5th floor pursuant to
its Initial Expansion Right or its Second Expansion Right or (z) the 3rd floor
if Tenant elected to exercise its Initial Expansion Right with respect to the
5th floor and Tenant elected to exercise its Second Expansion Right with respect
to the 4th floor. For the avoidance of any doubt, in no event may Tenant elect
to exercise its Third Expansion Right for any partial portion of such floor. If
Tenant elects to exercise its Third Expansion Right with respect to the Third
Expansion Premises, Tenant shall deliver written notice (a “Third Expansion
Election Notice”) to Landlord of such election on or before the date that is 30
months after the Commencement Date (“Third Option Expiration Date”). If Tenant
has not delivered to Landlord a Third Expansion Notice prior to the Third Option
Expiration Date, Tenant shall be deemed to have forever waived its right to
lease the Third Expansion Premises pursuant to Sections 39(a), (b) and/or
(c) and Tenant shall have no further rights to expand the Premises under this
Section 39(a), (b) and/or (c). If Tenant timely delivers a Third Expansion
Election Notice, Tenant shall lease the Third Expansion Premises on the same
terms and conditions pursuant to which Tenant is leasing the Initial Premises,
except as otherwise provided in this Section 39(c).

        If Tenant timely exercises its Third Expansion Right, (i) Landlord shall
Deliver the Third Expansion Premises to Tenant within 10 days after Landlord’s
receipt of Tenant’s Third Expansion Election Notice with the Building Shell for
the Third Expansion Premises in Tenant Improvement Work Readiness Condition so
that Tenant may commence construction of the tenant improvements in the Third
Expansion Premises but notwithstanding the foregoing in no event shall Landlord
be obligated to so Deliver the Third Expansion Premises to Tenant prior to the
date that Landlord Delivers the Initial Premises to Tenant, (ii) Landlord shall,
subject to Tenant Delays and Force Majeure, diligently complete Landlord’s Work
to achieve Shell Substantial Completion with regard to the Identified Third
Option Premises prior to the Third Option Premises Commencement Date, and
(iii) commencing on the earlier of (x) the date that is 6 months after Landlord
Delivers the Third Expansion Premises to Tenant pursuant to subsection (i), and
(y) the Substantial Completion of the tenant improvements in the Third Expansion
Premises (as applicable, the “Third Option Premises Commencement Date”), the
Premises shall be expanded to include the Third Expansion Premises and Tenant
shall commence paying Base Rent with respect to the Third Expansion Premises on
a per rentable square foot basis at a rate equal to the then-current Base Rent
per rentable square foot being paid with respect to the Initial Premises, as
adjusted pursuant to Section 4, plus $1.00 per rentable square foot (for
example, if the then-current Base Rent per rentable square foot being paid with
respect to the Initial Premises is equal to $49.63, then the Base Rent per
rentable square foot payable with respect to the Third Expansion Premises shall
be equal to $50.63), (iii) the Base Rent payable with respect to the Third
Expansion Premises shall be adjusted on each Adjustment Date by the Rent
Adjustment Percentage, (iv) Tenant shall not be entitled to any abatement of
Base Rent with respect to the Third Expansion Premises, (v) commencing on the
Third Option Premises Commencement Date, the definition of “Tenant’s Share of
Operating Expenses” shall be proportionately increased to include the Third
Expansion Premises and Tenant shall commence paying Tenant’s Share of Operating
Expenses with respect to the Third Expansion Premises, (vi) with respect to each
parking space allocated to Tenant pursuant to Section 10 of the Lease in
connection with the Third Expansion Premises, commencing on the Third Option
Premises

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

6



--------------------------------------------------------------------------------

Commencement Date, Tenant shall pay Parking Charges equal to the then-current
market rate for parking spaces in similar parking garages serving Class A
laboratory/office buildings in the South Lake Union area of Seattle, as
reasonably determined by Landlord, which Parking Charges shall be subject to
increases pursuant to Section 10 of the Lease, and (vii) Tenant shall be
entitled to a tenant improvement allowance for tenant improvements in the Third
Expansion Premises (x) in the amount of $145.00 per rentable square foot of the
Third Expansion Premises if Tenant delivers a Third Expansion Election Notice
prior to the last day of 25th month after the Commencement Date, or (y) in an
amount prorated based on $145.00 per rentable square foot of the Third Expansion
Premises and the number of months remaining in the Base Term from and after the
Third Option Premises Commencement Date, if Tenant delivers a Third Expansion
Election Notice after the last day of the 25th month after the Commencement Date
(for example, if Tenant delivers a Third Expansion Election Notice during the
30th month after the Commencement Date then Tenant shall be entitled to a tenant
improvement allowance equal to $82.86 per rentable square foot of the Third
Expansion Premises). The tenant improvements for the Third Expansion Premises
shall be designed and constructed (and the funds for the same disbursed) on
substantially similar terms as the Work Letter. Finally, if Tenant elects to
exercise its Third Expansion Right, then Landlord shall make each of the credits
described herein at Section 8(a) and (b) available to Tenant with regard to the
Third Expansion Premises in consideration for Tenant’s performance of the work
associated with said credits, and Exhibit B-1 shall be deemed amended
accordingly. The parties shall execute an amendment to this Lease documenting
Tenant’s leasing of the Third Expansion Premises on the terms set forth herein
promptly after Tenant delivers to Landlord the Third Expansion Election Notice.”

The rentable area of the Fixed Expansion Premises shall be determined prior to
the Rent Commencement Date as provided for in Section 5 of the Lease. The Fixed
Expansion Premises are more particularly shown on Exhibit B attached hereto.

 

7. Building Name. Subject to the terms and conditions of Section 38 of the
Lease, as of the Commencement Date, the Building shall be known as “The Juno
Building.”

 

8. Construction Items.

a. Restrooms. Notwithstanding anything to the contrary contained in the Lease,
(i) Landlord shall no longer be required to construct restrooms on each floor of
the Initial Premises or the Fixed Expansion Premises as part of Landlord’s Work,
and (ii) Tenant shall be required, as part of the Tenant Improvements, to
construct restrooms on each floor of the Initial Premises (and on each floor of
the Identified Initial Expansion Premises, the Identified Second Expansion
Premises and the Third Expansion Premises leased by Tenant pursuant to Section 6
herein) in accordance with Legal Requirements, subject to plans reasonably
acceptable to Landlord and in a location on each floor reasonably acceptable to
Landlord. In addition to the TI Allowance to which Tenant is entitled pursuant
to Section 6(b) of the Work Letter, Landlord shall provide to Tenant an
additional allowance for the design and construction of the restrooms equal to
$455,000.00 per floor of the Initial Premises (and for each floor of the
Identified Initial Expansion Premises, the Identified Second Expansion Premises
and the Third Expansion Premises leased by Tenant pursuant to Section 6 herein)
(the “Restroom Allowance”). The Restroom Allowance shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the restrooms by Tenant. Landlord shall have no obligation to
bear any portion of the cost of the restrooms except to the extent of the
Restroom Allowance. Notwithstanding anything to the contrary contained in the
Lease, any delay in the Delivery Date and/or the date on which Shell Substantial
Completion is achieved resulting from Tenant’s design and/or construction of the
restrooms shall constitute a Tenant Delay.

b. Elevator Lobbies. Notwithstanding anything to the contrary contained in the
Lease, (i) Landlord shall no longer be required to construct elevator lobbies on
each floor of the Initial

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

7



--------------------------------------------------------------------------------

Premises or the Fixed Expansion Premises as part of Landlord’s Work, and
(ii) Tenant shall be required, as part of the Tenant Improvements, to construct
elevator lobbies on each floor of the Initial Premises (and on each floor of the
Identified Initial Expansion Premises, the Identified Second Expansion Premises
and the Third Expansion Premises leased by Tenant pursuant to Section 6 herein)
in accordance with Legal Requirements, subject to plans reasonably acceptable to
Landlord. In addition to the TI Allowance to which Tenant is entitled pursuant
to Section 6(b) of the Work Letter and the Restroom Allowance, Landlord shall
provide to Tenant an additional allowance for the design and construction of the
elevator lobbies equal to $95,000 per floor of the Initial Premises (and for
each floor of the Identified Initial Expansion Premises, the Identified Second
Expansion Premises and the Third Expansion Premises leased by Tenant pursuant to
Section 6 herein) (the “Elevator Lobby Allowance”). The Elevator Lobby Allowance
shall be used solely for the payment of design, permits and construction costs
in connection with the construction of the elevator lobbies by Tenant. Landlord
shall have no obligation to bear any portion of the cost of the elevator lobbies
except to the extent of the Elevator Lobby Allowance. Notwithstanding anything
to the contrary contained in the Lease, any delay in the Delivery Date and/or
the date on which Shell Substantial Completion is achieved resulting from
Tenant’s design and/or construction of the elevator lobbies shall constitute a
Tenant Delay.

c. Internal Staircase. Notwithstanding anything to the contrary contained in the
Lease or the Work Letter, Landlord shall no longer be required to construct an
internal staircase between 2 contiguous floors of the Initial Premises as part
of Landlord’s Work (the “Internal Staircase”). Landlord and Tenant shall
cooperate with each other to coordinate a schedule for Tenant’s construction of
the Internal Staircase in order to minimize any delay in the Delivery Date
and/or the date on which Shell Substantial Completion is achieved. If Tenant
elects to construct the Internal Staircase, in addition to the TI Allowance, the
Restroom Allowance and the Elevator Lobby Allowance, Landlord shall provide to
Tenant an additional allowance for the design, permits and construction of the
Internal Staircase equal to $183,000 (“Internal Staircase Allowance”).

Landlord shall install, at Landlord’s cost, knock out panels between each of
floors 2 – 12 so that Tenant may construct the Internal Staircase and any
additional internal staircases between all or any other contiguous floors of the
Premises as may be desired by Tenant (“Additional Internal Staircases”). Tenant
shall not be entitled to any Internal Staircase Allowance with respect to the
Additional Internal Staircase and all costs relating to the Additional Internal
Staircases shall be paid for by Tenant, at Tenant’s sole cost and expense. Any
delay in the Delivery Date and/or the date on which Shell Substantial Completion
is achieved resulting from Tenant’s construction of the Internal Staircase
and/or Tenant’s construction of any Additional Internal Staircases shall
constitute a Tenant Delay. Notwithstanding anything to the contrary contained in
the Lease or the Work Letter, (i) in no event shall Landlord be required to
construct the Internal Staircase or any Additional Internal Staircases, and
(ii) if Tenant does not exercise its first Extension Right pursuant to
Section 40 of the Lease, then, if required by Landlord, Tenant shall prior to
the expiration or earlier termination of the Term of the Lease (but excluding
terminations for casualty or condemnation), at Tenant’s cost and expense, to
remove the Internal Staircase and all Additional Internal Staircases and perform
all restoration work required to demise each floor of the Premises connected by
the Internal Staircase or the Additional Internal Staircases in a manner
reasonably acceptable to Landlord. Upon written request of Tenant, Landlord
shall notify Tenant no later than eight (8) months prior to the Base Term
expiration date of Landlord’s decision whether to require removal of the
Internal Staircase and/or any Additional Internal Staircases and, within 30 days
after any such election to require removal, Landlord shall provide a reasonable
scope of work for said removal and restoration.

d. Shell & Core Enhancements. Landlord has agreed to amend the scope of work
reflected in Exhibit B-1 attached to the Work Letter with respect to the
mechanical systems serving the Premises to include certain upgrades to such
mechanical systems requested by Tenant (the “Shell & Core Enhancements”). The
Shell & Core Enhancements shall (i) be included as part of Landlord’s Work and
be paid for by Landlord as part of Landlord’s Work, and (ii) shall result in
Shell & Core Enhancement Rent as provided in Section 3(b) above.

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

8



--------------------------------------------------------------------------------

e. Clarification. As of the Amendment Effective Date: (i) Landlord has not
committed “Landlord Delay,” (ii) Tenant has not committed “Tenant Delay,” and
(iii) there are no acts or omissions which, with the giving of notice and/or
passage of time would be deemed “Landlord Delay” or “Tenant Delay”. As of the
Amendment Effective Date, no money is owed to Landlord for, or with regard to,
the matters referenced in Section 8 (a) – (c) herein, and the only consideration
applicable to the Shell & Core Enhancements is the Shell & Core Enhancement
Rent.

f. Building Shell Definition. Exhibit B, Section 2 (b) is hereby deleted and
replaced with the following:

“Definition of Landlord’s Work and Building Shell. As used herein, “Landlord’s
Work” shall mean the work of designing, permitting and constructing the Building
Shell. As used herein, “Building Shell” shall mean the base shell and core and
the other portions of the Project as described on Exhibit B-1, and in the final
shell permit plans and final shell construction plans, both of which shall be
consistent with Exhibit B-1.”

Exhibit B-1 attached to the Work Letter is hereby deleted in its entirety and is
hereby replaced with Exhibit B-1 attached to this Second Amendment.

g. Tenant Delay. Notwithstanding anything to the contrary in Exhibit B,
Section 8(b), email notices of Tenant Delay are not effective, and any notice of
Tenant Delay shall be in writing and delivered pursuant to the Lease notice
requirements.

 

9. Estoppel Certificates. The following paragraph is hereby added to Section 23
of the Lease:

“Upon request by Tenant, Landlord will similarly execute an estoppel
certificate: (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advanced, if any,
(ii) acknowledging that there are not, to Landlord’s knowledge, any uncured
defaults on the part of Tenant hereunder, or specifying such defaults if any are
claimed and (iii) setting forth such further information with respect to the
status of this Lease or the Premises as may be reasonably requested thereon.”

 

10. ROFO. Notwithstanding anything to the contrary in Lease Section 39(d),
(i) Tenant shall have ten (10) business days from receipt to respond to
Landlord’s ROFO Deal Notice and (ii) Landlord shall Deliver the Identified ROFO
Space within 10 days after Landlord’s receipt of the ROFO Election Notice but
notwithstanding the foregoing in no event shall Landlord be obligated to Deliver
the Identified ROFO Space to Tenant prior to the date that Landlord Delivers the
Initial Premises to Tenant.

 

11. ROFR. Notwithstanding anything to the contrary in Lease Section 39(e),
(i) Tenant shall have ten (10) business days from receipt to respond to
Landlord’s Pending Deal Notice, and (ii) the parties agree that Tenant’s Right
of First Refusal applies to the entire Term, as extended, including option terms
if exercised.

 

12. Fifth Floor. For purposes of clarification, the parties agree that if Tenant
elects to Lease the entire Fifth Floor, the Fifth Floor decks shall be exclusive
common areas for the sole use of the Fifth Floor tenant.

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

9



--------------------------------------------------------------------------------

13. Parking. Tenant shall at all times be entitled, at a minimum, to its
proportionate share of the larger (minimum 8’6’’ wide) parking stalls in the
Parking Garage.

 

14. OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

 

15. Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions including, without
limitation, that certain letter dated April 30, 2015, from Tenant to Landlord.
This Second Amendment may be amended only by an agreement in writing, signed by
the parties hereto.

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

d. Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

(Signatures on next page)

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first above written.

 

TENANT:

JUNO THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Hans Bishop

Its:  

 

LANDLORD:

ARE-SEATTLE NO. 16, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,  

a Delaware limited partnership,

managing member

  By:   ARE-QRS CORP.,    

a Maryland corporation,

general partner

    By:  

/s/ Jackie Clem

    Its   Senior Vice President         RE Legal Affairs

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

11



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGMENT

 

A notary public or other officer completing this

certificate verifies only the identity of the individual

who signed the document to which this certificate

is attached, and not the truthfulness, accuracy, or

validity of that document.

 

 

STATE OF CALIFORNIA    )       ) §    County of Los Angeles    )   

On October 13, 2015, before me, Charles L. Murphy, a Notary Public, personally
appeared Jackie Clem who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct

WITNESS my hand and official seal.

 

/s/ Charles Murphy

      Signature of Notary       (Affix seal here)

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

TENANT’S ACKNOWLEDGMENT

 

STATE OF Washington

 

   ss.    COUNTY OF King      

On this 6 day of October, 2015, before me personally appeared Hans Bishop, to me
known to be the CEO & President of Juno Therapeutics, a
                                                                         , that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

     

/s/ Patricia Betty Grossbard

      (Signature of Notary)                 [seal]            

Patricia Betty Grossbard

      (Legibly Print or Stamp Name of Notary)       Notary public in and for the
State of Washington,       residing at 307 Westlake Ave. N.      
                            Seattle, WA. 98109

My appointment expires 05/12/2016

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Exhibit A

Initial Premises

 

LOGO [g11423snap2.jpg]

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-1



--------------------------------------------------------------------------------

LOGO [g11423snap3.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-2



--------------------------------------------------------------------------------

LOGO [g11423snap4.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-3



--------------------------------------------------------------------------------

LOGO [g11423snap5.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-4



--------------------------------------------------------------------------------

LOGO [g11423snap6.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-5



--------------------------------------------------------------------------------

LOGO [g11423snap7.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-6



--------------------------------------------------------------------------------

LOGO [g11423snap8.jpg]

 

 

     LOGO [g11423snap1.jpg]        

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

A-7



--------------------------------------------------------------------------------

Exhibit B

Fixed Expansion Premises

 

LOGO [g11423snap9.jpg]

 

 

B-1



--------------------------------------------------------------------------------

LOGO [g11423snap10.jpg]

 

 

B-2



--------------------------------------------------------------------------------

LOGO [g11423snap11.jpg]

 

 

B-3



--------------------------------------------------------------------------------

Exhibit B-1

Building Shell

Architectural

 

  •   Main lobby built out to include reception desk, waiting area, and elevator
waiting area.

 

  •   Exterior Amenities (ie decks built out) as indicated on the schematic
drawings.

 

  •   Garage elevator lobby / waiting areas.

 

  •   All common area finishes (ie stairs, lobbies, restrooms, amenities,
loading dock, etc) complete. For the avoidance of any doubt, Landlord is not
required to complete the elevator lobbies and restrooms in the Initial Premsies
and Fixed Expansion Premises. Tenant shall receive a credit for such elevator
lobbies and restrooms as provided for in Section 8(a) and (b) of the Second
Amendment.

 

  •   Loading dock and trash rooms suitable for building type / use.

 

  •   Hazardous materials storage area near loading dock including a location
for secure laboratory gas bottle storage/exchange.

 

  •   Restrooms on each floor sized according to code requirements; provided,
however that Landlord is not required to complete the restrooms in the Initial
Premsies and Fixed Expansion Premises. Tenant shall receive a credit for such
restrooms as provided for in Section 8(a) of the Second Amendment.

 

  •   Sill extensions for all perimeter windows.

 

  •   Perimeter framing, GWB and insulation; provided, however, that in lieu of
completing these items Landlord may provide Tenant with an allowance in the
amount of $50,000 per full floor of the Premises for Tenant to complete such
items as part of the Tenant Improvements.

 

  •   Minimum clear height of 11-9” (12’-0’’ preferred) in lab and office
spaces.

 

  •   Individual floor shall be capable of an allocation of 80/20 lab to office
allocation. Total Premises use shall not exceed 60/40.

 

  •   The Building shall be designed consistent with other Class A laboratory
buildings in the South Lake Union area of Seattle

Structural

 

  •   The floors will be designed for an average vibration performance of 4,000
m-in/sec with some areas exceeding 2,000 m-in/sec for vibration sensitive
equipment.

 

  •   Where structure contains post tension cables or limits tenant core holes,
allow for future penetrations at a standard lab bench layout.

Mechanical

 

  •   All shell and core and common area systems including garage exhaust,
common 1st floor lobby, transformers / electrical rooms, storage rooms, common
restrooms / showers, elevator machine rooms, elevator / stair shaft
pressurization, etc.

 

  •   3rd Floor supply AHU’s and rooftop general exhaust AHU’s, 3rd, chillers,
rooftop boilers and all other equipment required to serve the 3rd floor to 12th
floor as lab and office space with the following provisions (60 / 40 lab to
office ratio, 100% air to labs, up to 8-10 air changes for the labs).

 

  •   Vertical distribution (shaft and risers for supply and general exhaust
distributed and capped off at the shaft at tenant floors 3-12.

 

  •   Provide two fume exhaust risers per floor and fans sized for a total
quantity of six (6) 6’ standard chemical fume hoods per tenant lab floor for
floors 2-12, stubbed out at the shaft at floor for connection by TI contractor.
Provide shaft and equipment space for fume hood exhaust to the roof for tenant
fume hoods.

Plumbing

 

  •   All shell and core and common area systems including hose bibs, custodial
sinks, restrooms etc.

 

  •   Gas service as necessary to accommodate shell and core equipment.

 

B-1-1



--------------------------------------------------------------------------------

  •   Domestic cold water and lab cold water sized for a typical 60/40 lab to
office ratio stubbed onto floors 3-12, 50 psig minimum pressure.

 

  •   Laboratory hot and cold water stubbed out at floors 2-12.

 

  •   Laboratory recirculating hot water loop stubbed out at floors 2-12.

 

  •   Metering as required / necessary to accurately measure tenant use.

 

  •   Lab waste risers stubbed out underneath each floor for tenant connection
for floors 2-12.

Fire Protection

 

  •   Shell and core system capable of expanding to meet typical tenant
build-out requirements.

Electrical

 

  •   All core / shell and common area systems including power and lighting
according to code requirements for garage, loading, trash, storage, lobbies, and
all other core and shell areas.

 

  •   Dedicated electrical service (2000 amp / 480v / 3 phase / 4 wire) equally
distributed from building main switchboard to electrical rooms and panels on
each floor.

 

  •   Level 3 and 8 electrical rooms have 400 amp 480/208 volt, 45 kVA step down
transformer and 150 amp 120/208 volt panel for house loads. Surge suppression
required for tenant connection.

 

  •   Provide surge suppression at all main service switchboards and panel
boards.

 

  •   Back up generator providing 2,000 KW, with 24 hour fuel capacity, with a
switch gear which provides 1,000 KW for the exclusive use of Tenant load. The
1,000 KW exclusive to Tenant shall include all equipment, automatic transfer
switches, wiring, transformers and panels required to equally distribute load to
each Tenant floor. Provide connection for alternate back-up generator or other
power source.

 

  •   Shell and core fire alarm system capable of expanding to meet typical
tenant build-out requirements.

 

  •   Telephone and data service terminated in a MPOE room and ready for tenant
connection.

 

  •   (2) 4” conduit raceways from the MPOE to each of the tenant floors.

 

  •   Perimeter access control system including card readers at all exterior
access points, elevators, and stairwell doors to each floor. System should also
be expandable to accommodate additional card readers (assume five per floor) by
tenant.

 

  •   Garage entry and exit system.

 

  •   Building security camera system with cameras located at garage entry,
building entry, and garage elevator lobbies.

 

  •   Dedicated electrical distribution extended to 3rd floor to accommodate
mechanical loads; AHUs, chillers and associated pump skids.

 

  •   Dedicated electrical distribution extended to roof to accommodate roof
mounted EAHUs, Boilers, cooling towers

 

  •   All electrical infrastructure to accommodate expansion and buildout for
2nd-12th floor mechanical loads

Parking

At least 50% of the parking stalls in the Parking Garage shall be at least 8’6”
wide

 

B-1-2